Exhibit 10.1

 

AMENDMENT NO. 1 dated as of September 30, 2005 (this “Amendment”), to the Credit
Agreement dated as of November 1, 2004 (the “Credit Agreement”), among
SMURFIT-STONE CONTAINER CORPORATION, as Guarantor; SMURFIT-STONE CONTAINER
ENTERPRISES, INC. and SMURFIT-STONE CONTAINER CANADA INC., as Borrowers; the
LENDERS from time to time party thereto; DEUTSCHE BANK TRUST COMPANY AMERICAS,
as Senior Agent, Administrative Agent, Collateral Agent, Swingline Lender and
Revolving Facility Facing Agent; DEUTSCHE BANK AG, as Canadian Administrative
Agent and Revolving (Canadian) Facility Facing Agent; and JPMORGAN CHASE BANK,
N.A., as Senior Agent, Deposit Account Agent and Deposit Funded Facility Facing
Agent.

 

A.            Pursuant to the Credit Agreement, the Lenders and the Facing
Agents have extended credit to the Borrowers, and have agreed to extend credit
to the Borrowers, in each case pursuant to the terms and subject to the
conditions set forth therein.

 

B.            SSCC and the Borrowers have informed the Administrative Agent that
they seek an amendment of Section 7.14 of the Credit Agreement as set forth
herein.

 

C.            The Required Lenders are willing to agree to such amendment
pursuant to the terms and subject to the conditions set forth herein.

 

D.            Each capitalized term used and not otherwise defined herein shall
have the meaning assigned to such term in the Credit Agreement.

 

Accordingly, in consideration of the mutual agreements herein contained and
other good and valuable consideration, the sufficiency and receipt of which are
hereby acknowledged, the parties hereto agree as follows:

 

SECTION 1.  Amendment.  Section 7.14 of the Credit Agreement is hereby amended
and restated in its entirety to read as follows:

 

“Consolidated Senior Secured Leverage Ratio.  Permit the Consolidated Senior
Secured Leverage Ratio (a) as of December 31, 2004 or March 31, 2005, to exceed
3.25 to 1.00, (b) as of June 30, 2005, to exceed 3.00 to 1.00, (c) as of
September 30, 2005, to exceed 3.25 to 1.00 and (d) as of the last day of any
fiscal quarter thereafter, to exceed 3.00 to 1.00.”

 


SECTION 2.  REPRESENTATIONS AND WARRANTIES.  SSCC AND EACH BORROWER REPRESENT
AND WARRANT TO EACH OTHER PARTY HERETO THAT (A) THIS AMENDMENT HAS BEEN DULY
AUTHORIZED BY ALL REQUISITE CORPORATE ACTION AND DULY EXECUTED AND DELIVERED BY
SSCC AND EACH BORROWER AND CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF
SSCC AND EACH BORROWER, ENFORCEABLE AGAINST EACH OF THEM IN ACCORDANCE WITH ITS
TERMS, AND (B) AFTER

 

--------------------------------------------------------------------------------


 


GIVING EFFECT TO THIS AMENDMENT (I) THE REPRESENTATIONS AND WARRANTIES SET FORTH
IN ARTICLE IV OF THE CREDIT AGREEMENT AND IN THE OTHER LOAN DOCUMENTS ARE TRUE
AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS OF THE DATE HEREOF WITH THE SAME
EFFECT AS THOUGH MADE ON AND AS OF SUCH DATE, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE (IN WHICH
CASE SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF THE EARLIER DATE), AND (II) NO DEFAULT OR EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING.


 


SECTION 3.           AMENDMENT FEE.  SSCC AND EACH BORROWER AGREE TO PAY ON THE
AMENDMENT EFFECTIVE DATE (AS DEFINED BELOW) TO THE ADMINISTRATIVE AGENT, FOR THE
ACCOUNT OF EACH LENDER THAT EXECUTES AND DELIVERS A COPY OF THIS AMENDMENT TO
THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) AT OR PRIOR TO 5:00 P.M., NEW YORK
CITY TIME, ON OCTOBER 5, 2005 (THE “SIGNING DATE”), AN AMENDMENT FEE (THE
“AMENDMENT FEE”) IN AN AMOUNT EQUAL TO 0.05% OF THE AGGREGATE PRINCIPAL AMOUNT
OF THE TERM LOANS, REVOLVING CREDIT COMMITMENT, REVOLVING (CANADIAN) CREDIT
COMMITMENT OR DEPOSIT FUNDED COMMITMENT OF SUCH LENDER OUTSTANDING ON THE
SIGNING DATE.  THE AMENDMENT FEE SHALL BE PAYABLE ON AND SUBJECT TO THE
OCCURRENCE OF THE AMENDMENT EFFECTIVE DATE.  THE AMENDMENT FEE SHALL BE PAYABLE
IN IMMEDIATELY AVAILABLE FUNDS AND SHALL NOT BE REFUNDABLE.


 


SECTION 4.           EFFECTIVENESS.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS OF
THE DATE SET FORTH ABOVE ON THE DATE (SUCH DATE, THE “AMENDMENT EFFECTIVE DATE”)
ON WHICH THE (A) THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED
FROM SSCC, EACH BORROWER AND THE REQUIRED LENDERS A COUNTERPART OF THIS
AMENDMENT SIGNED ON BEHALF OF SUCH PARTY, AND (B) THE ADMINISTRATIVE AGENT SHALL
HAVE RECEIVED THE AMENDMENT FEE.


 

SECTION 5.           Effect of Amendment.  Except as expressly set forth herein,
this Amendment shall not by implication or otherwise limit, impair, constitute a
waiver of, or otherwise affect, the rights and remedies of the Lenders, the
Facing Agents, the Senior Agents, the Collateral Agent, the Deposit Account
Agent or the Administrative Agent under the Credit Agreement or any other Loan
Document, and shall not alter, modify, amend or in any way affect any of the
terms, conditions, obligations, covenants or agreements contained in the Credit
Agreement or any other Loan Document, all of which are ratified and affirmed in
all respects and shall continue in full force and effect.  Nothing herein shall
be deemed to entitle SSCC or any Borrower to a consent to, or a waiver,
amendment, modification or other change of, any of the terms, conditions,
obligations, covenants or agreements contained in the Credit Agreement or any
other Loan Document in similar or different circumstances.  This Amendment shall
constitute a Loan Document for all purposes of the Credit Agreement and the
other Loan Documents.

 

SECTION 6.           Counterparts.  This Amendment may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Amendment by facsimile shall be as effective as delivery
of a manually executed counterpart of this Amendment.

 

2

--------------------------------------------------------------------------------


 

SECTION 7.           Application Law.  THIS AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, INCLUDING
SECTIONS 5-1401 AND 5-1402 OF TITLE 14 OF THE NEW YORK GENERAL OBLIGATIONS LAW
BUT EXCLUDING ALL OTHER CHOICE OF LAW AND CONFLICTS OF LAWS RULES THEREOF.

 

SECTION 8.           Headings.  Section headings used herein are for convenience
of reference only, are not part of this Amendment and are not to affect the
construction of, or be taken into consideration in interpreting, this Amendment.

 

[Remainder of this page intentionally left blank]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

SMURFIT-STONE CONTAINER
CORPORATION,

 

 

 

 

 

 

 

by

 

 

 

/s/ Richard P. Marra

 

 

 

Name:

Richard P. Marra

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

SMURFIT-STONE CONTAINER
ENTERPRISES, INC.,

 

 

 

 

 

 

 

by

 

 

 

 

/s/ Richard P. Marra

 

 

 

Name:

Richard P. Marra

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

SMURFIT-STONE CONTAINER
CANADA INC.,

 

 

 

 

 

 

 

by

 

 

 

 

/s/ Richard P. Marra

 

 

 

Name:

Richard P. Marra

 

 

Title:

Assistant Treasurer

 

 

 

 

 

 

 

DEUTSCHE BANK TRUST
COMPANY AMERICAS,
individually and as Administrative
Agent,

 

 

 

 

 

 

 

by

 

 

 

/s/ Omayra Laucella

 

 

 

Name:

Omayra Laucella

 

 

Title:

Vice President

 

 

 

 

 

 

 

by

 

 

 

/s/ Lana Gifas

 

 

 

Name:

Lana Gifas

 

 

Title:

Vice President

 

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

AMENDMENT NO. 1 TO

THE SMURFIT-STONE CONTAINER CORPORATION

CREDIT AGREEMENT DATED AS OF

NOVEMBER 1, 2004

 

 

 

Name of Lender:

 

 

 

 

 

 

 

 

 

 

 

by

 

 

 

 

 

 

 

 

Name:

 

 

 

Title:

 

 

--------------------------------------------------------------------------------

 